NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 30, 2011*
                                   Decided April 29, 2011

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐3288

LEE KNOWLIN,                                         Appeal from the United States District 
     Plaintiff‐Appellant,                            Court for the Western District of Wisconsin.

       v.                                            No. 09‐cv‐531‐wmc

MARK HEISE, et al.,                                  William M. Conley,
    Defendants‐Appellees.                            Chief Judge.

                                         O R D E R

        Lee Knowlin, a Wisconsin inmate, appeals the grant of summary judgment against
him in his action under 42 U.S.C. § 1983, claiming that three prison officials denied him due
process by compelling his participation in unnecessary substance‐abuse treatment. We
affirm.

       Upon entering the Dodge Correctional Institution to serve a 20‐year term for
burglary, Knowlin was evaluated for security classification, including any need for drug


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C). 
No. 10‐3288                                                                                Page 2

and alcohol treatment. A classification specialist with the Wisconsin Department of
Corrections found insufficient evidence to classify Knowlin as substance‐dependent, but the
Department’s classification division, headed by Mark Heise, scheduled Knowlin for
treatment anyway, saying that he had not completed the Department’s mandatory
substance‐abuse program during a previous incarceration for a drug offense. Knowlin
insists that he received no notice that the treatment requirement had been reinstated. For six
years he refused to participate in the program, but eventually yielded for reasons not clear
from the record. He was then slotted to start treatment at a later date.

       Knowlin’s failure to complete treatment was one factor that led the prison’s parole
commission to deny him early release. He later sought transfer to a prison at which he could
complete the program and was transferred to Flambeau Correctional Center, where he
agreed to participate in treatment for fear of losing his eligibility for work release. Prisoners
who are classified as needing treatment, he says, are barred from working for private‐sector
employers.

        At Flambeau, Knowlin maintained that he did not need treatment for substance
abuse. He appealed his classification (as needing treatment) to Gerald Konitzer, a section
chief with the classification division, asking that he be transferred (again for unexplained
reasons) to a different facility until his scheduled time for treatment or, alternatively, that he
be excused from treatment entirely. And he repeatedly wrote Julianne Wurl‐Koth, the
Department of Corrections’s director of program services, asking that substance‐abuse
treatment be terminated as a “need” for him because, he believed, it had been “arbitrarily
assigned” by staff at Dodge when he began serving his sentence. These efforts, however,
failed to result in any change to his classification.

        Over the following year, Knowlin’s classification continued to be a subject of dispute
as he bounced around the Department of Corrections’s prison network. He again appealed
the classification to Konitzer and was transferred to another prison and terminated from the
treatment program. But Konitzer refused to change Knowlin’s classification, and Knowlin
renewed his request to move to a prison where he could start treatment. He was then
transferred to Jackson Correctional Center and scheduled for treatment; before he started,
however, a Jackson prison official re‐screened him for substance abuse and removed the as‐
needing‐treatment classification, noting that there was “no documentation” showing that he
had ever used or misused drugs or alcohol.

        In the meantime, Knowlin sued Heise, Wurl‐Koth, and Konitzer for damages and
injunctive relief, asserting that they had denied him due process by requiring his
participation in unnecessary substance‐abuse treatment. He asserted that he had a right to
refuse treatment and that exercising this right adversely affected his custody classification,
No. 10‐3288                                                                                 Page 3

institution placement, and release date. He also moved to compel discovery, seeking among
other things any documents regarding the program’s “process and procedures,” including
the manual used at his re‐screening at Jackson and the prison’s guidelines used in
determining custody classifications.

        A magistrate judge denied the motion to compel. The judge noted that the request
for documentation about the program was not reasonably calculated to lead to admissible
evidence, that the custody‐classification guidelines were already available in the prison
library, and that there was no reason to doubt the veracity of the prison officials who denied
being able to find the screening manual. The district judge then denied reconsideration of
the magistrate judge’s order.

        The case was reassigned to another district judge, who later granted summary
judgment for the prison officials. The judge acknowledged that Knowlin was “caught in a
catch‐22,” willing to participate in the treatment program yet prevented from doing so due
to mistakes made by prison staff. Notwithstanding these mistakes, the judge observed, the
prison officials were entitled to qualified immunity from Knowlin’s § 1983 claims because of
uncertainty in the case law over a prisoner’s right to refuse different kinds of medical
treatment. Although the Supreme Court had made clear that prisoners possess a liberty
interest in avoiding consequences qualitatively different from the typical conditions of
confinement, see, e.g., Washington v. Harper, 494 U.S. 210, 221‐22 (1990); Vitek v. Jones, 445 U.S.
480, 494 (1980), district courts were conflicted over the rights of prisoners to refuse to
participate in rehabilitative programs, compare Sundby v. Fiedler, 827 F. Supp. 580, 583 (W.D.
Wis. 1993) (liberty interest in refusing rehabilitative program), with Bollig v. Fiedler, 863 F.
Supp. 841, 848‐49 (E.D. Wisc. 1994) (no liberty interest in refusing rehabilitative program).
And even if the case law provided a clear rule, the judge added, Knowlin had not met his
burden of showing that the substance‐abuse treatment resembled other treatments that
would deprive him of a liberty interest. Further, Knowlin failed to show that any of the
defendant officials was personally involved in determining his need for treatment. Finally,
Knowlin’s request for injunctive relief was moot because the Jackson Correctional
Institution had removed the treatment requirement as a “need” for him.

       On appeal Knowlin argues that the district court erred in concluding that he
presented insufficient evidence to show that he was deprived of a protected liberty interest.
He asserts that the prison deprived him of a liberty interest by subjecting him to the
“stigmatizing consequences” of being labeled “mentally ill from substance dependance”
and penalizing him for refusing to complete the assigned treatment.

      “The first inquiry in every due process challenge is whether the plaintiff has been
deprived of a protected interest in ‘property’ or ‘liberty.’” Am. Mfrs. Mut. Ins. Co. v. Sullivan,
No. 10‐3288                                                                                Page 4

526 U.S. 40, 59 (1999). A liberty interest may arise from the Due Process Clause itself, as in
Vitek, 445 U.S. at 494, where the Court concluded that a prisoner has a liberty interest in
avoiding the stigmatizing consequences of transfer to a mental hospital, coupled with
mandatory behavior modification. See Wilkinson v. Austin, 545 U.S. 209, 221 (2005); Whitford
v. Boglino, 63 F.3d 527, 531 n.5 (7th Cir. 1995). Or a liberty interest may arise from an
expectation created by state laws or policies, in which the inquiry is whether the conditions
facing a prisoner imposed a hardship atypical to the ordinary incidents of prison life.
See Wilkinson, 545 U.S. at 221, 223; Sandin v. Conner, 515 U.S. 472, 484 (1995).

        Knowlin failed to show that he faced consequences sufficient to deprive him of a
liberty interest protected by the Constitution. By refusing treatment, Knowlin did face
significant consequences, including a diminished chance of discretionary parole, work
release, better custody classification, and transfer to institutions that he apparently regarded
as better facilities. Such privileges, however, are not protected under the Constitution. See
Wilkinson, 545 U.S. at 221; Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7
(1979). And as for Knowlin’s assertion that he faced stigma from being labeled substance‐
dependant, that label alone is insufficient to affect a liberty interest. See Paul v. Davis, 424
U.S. 693, 701 (1976); Grennier v. Frank, 453 F.3d 442, 444 (7th Cir. 2006); Dean v. McWherter,
70 F.3d 43, 45 (6th Cir. 1995); cf. Renchenski v. Williams, 622 F.3d 315, 325‐331 (3d Cir. 2010)
(collecting cases on whether stigma of sex‐offender label affects a liberty interest and
concluding that the label, coupled with compelled therapy, does affect such an interest).

        Knowlin also failed to show that he had a state‐created liberty interest. Although
Wisconsin prisoners are entitled to presumptive parole after serving two‐thirds of their
sentences, see WIS. STAT. § 302.11(1), they enjoy no state‐created liberty interest in early
release before that time, as parole decisions are entirely discretionary, see WIS. STAT.
§ 304.06(1)(b); Grennier, 453 F.3d at 444. Thus Knowlin had no right to parole 8 years into his
20‐year term. To the extent he asserts a state‐created interest in work release, transfer, or
better custody classification, the denial of these privileges does not create sufficient
hardship to give rise to a liberty interest. See Lekas v. Briley, 405 F.3d 602, 610, 613 (7th Cir.
2005); Hoskins v. Lenear, 395 F.3d 372, 374‐75 (7th Cir. 2005). Because Knowlin failed to show
that he has a liberty interest at stake, we need not reach the question whether the officials he
sued were personally involved.

        Knowlin lastly contends that he could have shown a violation of his constitutional
rights if the magistrate judge hadn’t denied his discovery request for information about the
prison’s treatment program as not reasonably calculated to lead to admissible evidence. We
review decisions on discovery matters only for abuse of discretion, and Knowlin must show
that the judge’s decision caused him actual and substantial prejudice. See Balderston v.
Fairbanks Morse Engine Div. of Coltec Indus., 328 F.3d 309, 319 (7th Cir. 2003); Packman v. Chi.
No. 10‐3288                                                                             Page 5

Tribune Co., 267 F.3d 628, 646‐47 (7th Cir. 2001). But he cannot meet that burden because, no
matter the treatment program’s contents, he failed to show that the consequences he faced
for refusing treatment deprived him of a protected liberty interest.

       Although we conclude that Knowlin failed to show that he was deprived of a
protected liberty interest, we are troubled that Knowlin was prevented from participating in
treatment even when willing and that, despite his frequent protests, it took more than nine
years for the prison to change his classification. We note the obligation of the state to
address objectively serious medical needs of inmates, see Roe v. Elyea, 631 F.3d 843, 861‐62
(7th Cir. 2011), and expect that prison authorities will be vigilant in meeting this obligation
when monitoring an inmate’s participation in substance‐abuse programs.

                                                                                  AFFIRMED.